Mb. Jtjstice Aldeey
delivered the opinion of the court. ■.
The spouses Mateo Defendini and Amelia Ferrer brought *141an action of unlawful detainer against Maria Cnret to evict her from a house in Guayama which they had purchased from Juana Guillermo Curet, who had acquired it by inheritance from her mother, Martina Cnret, as shown by the deed of sale. The complaint was dismissed and the plaintiffs took this appeal.
Defendant Maria Cnret is a sister of the grantor, Juana Guillermo Cnret, and of Pedro Irenes Cnret, and the three are the children and heirs of Martina Curet, the former owner of the house; and as the appellants did not show that their grantor was the sole owner of the house by allotment in the settlement of the estate of her mother, they have no cause of action as.the sole owners of the property against the coheir, Maria Curet.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.